DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose a packing between an exhaust collecting portion and a body of a heating device wherein the packing includes a seal sandwiched in a compressed state between the inner peripheral wall of the connection opening in the exhaust collecting portion and an outer peripheral wall of the cylindrical outlet side connection portion in the body to form a seal and an anchor portion inserted into the groove of the exhaust collecting portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US PG Pub. No. 2017/0059205)

Kameyama (US PG Pub. No. 2012/0272928)
Naitoh et al (US PG Pub. No. 2014/0000534)
Okamoto et al (US PG Pub. No. 2016/0273850)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762